Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2008

Heller v. Fulare
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2908




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Heller v. Fulare" (2008). 2008 Decisions. Paper 1056.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1056


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                         ___________

                         No. 07-2908
                         ___________

RONALD C. HELLER; JOHN R. FLINN; MATHEW W. LINDSEY;
     OTTO G. BARTON, II; CHRIS WILLIAM BENDER,

                               Appellants


                               v.

   JERRY C. FULARE, individually, and in his official capacity
as a Logan Township Supervisor also known as JEROME FULARE

                         ___________


         On Appeal from the United States District Court
            for the Western District of Pennsylvania
                  (D.C. Civil No. 04-cv-00265J)
         District Judge: The Honorable Kim R. Gibson

                         ___________

           Submitted Under Third Circuit LAR 34.1(a)
                        May 23, 2008

  Before: SMITH, HARDIMAN, and NYGAARD, Circuit Judges.



                      (Filed June 5, 2008)



                         ___________
                                OPINION OF THE COURT
                                     ___________


PER CURIAM.

       This matter has been before us previously on interlocutory appeal. The factual

background remains unchanged. See Heller v. Fulare, 454 F.3d 174 (3d Cir. 2006).

Ronald C. Heller, John R. Flinn, Matthew W. Lindsey, Otto G. Barton, II, and Chris

William Bender filed a civil rights complaint pursuant to 42 U.S.C. § 1983 alleging

employment discrimination through retaliation in violation of their rights under the First

Amendment to free speech. After protracted litigation, the District Court granted

summary judgment on this remaining § 1983 claim against the Appellees.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and we review de

novo an order granting summary judgment. Saldana v. Kmart Corp., 260 F.3d 228, 231

(3d Cir. 2001). Judge Gibson's opinion is a thorough statement of his reasoning and fully

supports his order. No further refutation of the Appellants' allegations of error is

indicated. Hence, we will not further opine or offer additional explanations and reasons

beyond those given by the District Court. It is sufficient to say that, essentially for the

reasons given by the District Court in its opinion dated the 14th day of June, 2007, we

will affirm.




                                               2